Order entered January 29, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01266-CV

                                LANCESHA NORMAN, Appellant

                                                 V.

           NP COMMUNITY DEVELOPMENT D/B/A HEROES HOUSE, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-19-05981-E

                                             ORDER
          By order dated January 3, 2020, we ordered appellant to provide, by January 21st, written

verification that she has requested preparation of the reporter’s record and cautioned her that

failure to comply may result in an order that the appeal be submitted without the reporter’s

record.     See TEX. R. APP. P. 37.3(c).      As of today’s date, appellant has not responded.

Accordingly, we order this appeal be submitted without the reporter’s record. See id.

          Appellant shall file her brief on the merits WITHIN THIRTY DAYS of the date of this

order.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE